921 F.Supp. 1076 (1996)
UNITED STATES of America, Plaintiff,
v.
INTERNATIONAL BROTHERHOOD OF TEAMSTERS, et al., Defendant.
No. 88 Civ. 4486 (DNE).
United States District Court, S.D. New York.
March 22, 1996.

ORDER
EDELSTEIN, District Judge:
WHEREAS on March 14, 1989, this Court approved a consent order ("the Consent Decree") *1077 that settled the claims of plaintiff the United States of America ("the Government") against, inter alia, defendant International Brotherhood of Teamsters ("IBT"); and
WHEREAS pursuant to the Consent Decree the court-appointed Election Officer has promulgated the Rules for the 1995-1996 IBT International Union Delegate and Officer Election ("the Rules"), which have been approved by this Court; and
WHEREAS under the Rules, the IBT, its members and affiliates can file a protest with the Election Officer alleging noncompliance with the Rules; and
WHEREAS under the Consent Decree and the Rules, the Election Officer's decision on such protest may be appealed to the court-appointed Election Appeals Master and the Election Appeals Master's decision on such appeal may be appealed to this Court; and
WHEREAS the Rules are designed to provide a prompt remedy for violations of the Rules in order to further the Consent Decree's goal of ensuring that the IBT elections are fair, free, democratic and informed; and
WHEREAS clarifying certain procedures governing appeals to this Court from decisions of the Election Appeals Master will further the purposes of the Rules and the Consent Decree and will provide certainty to the IBT membership and affiliates, the parties to the Consent Decree, the Court, the Election Appeals Master, the Election Officer, and persons who wish to appeal decisions of the Election Appeals Master to this Court;
IT IS THEREFORE ORDERED THAT parties to an appeal before the Election Appeals Master may seek review by this Court of the Election Appeals Master's decision by filing an appeal of such decision with this Court within fourteen (14) calendar days of issuance of the Election Appeals Master's decision. Appellant shall deliver a courtesy copy of the appeal to this Court's chambers at the time of filing. At or before the time such appeal is filed with this Court, appellant shall serve a copy of such appeal on the Government, the IBT, the Election Appeals Master, the Election Officer, and the parties to the underlying protest and/or appeal by personal delivery, by overnight mail, or by facsimile transmission with a copy sent by regular mail immediately thereafter. The papers in support of the appeal should set forth a short and plain statement of the grounds for the appeal, including the factual and legal bases for the appeal, and shall attach a copy of the Election Appeals Master's decision; and
ORDERED THAT the Government, the IBT, the Election Appeals Master, the Election Officer, and the parties to the underlying protest and/or appeal may file papers with this Court in response to such appeal within ten (10) calendar days of service of the appeal. Respondent shall deliver a courtesy copy of the response to this Court's chambers at the time of filing. At or before the time such response is filed with this Court, respondent shall serve a copy of such response on appellant and all other persons entitled to service under the preceding paragraph by personal deliver, by overnight mail, or by facsimile transmission with a copy sent by regular mail immediately thereafter; and
ORDERED THAT service on the Government in accordance with this order shall mean service on the United States Attorney's Office for the Southern District of New York, 100 Church Street, 19th Floor, New York, New York, 10007, facsimile number: (212) 385-6252, with an indication that the matter concerns United States v. IBT, 88 Civ. 4486 (DNE); and
ORDERED THAT service on the IBT in accordance with this order shall mean service on the General Counsel's Office of the International Brotherhood of Teamsters, 25 Louisiana Avenue, N.W., Washington, D.C., 20001, facsimile number: (202) 624-6884; and
ORDERED THAT nothing in this order limits this Court's discretion to provide for expedited briefing or otherwise to set a different briefing schedule in connection with an appeal of a decision of the Election Appeals Master to this Court; and
ORDERED THAT unless stayed by the Election Appeals Master or this Court, the *1078 Election Appeals Master's decision is enforceable upon issuance. Similarly, a decision of the Election Officer is enforceable upon issuance unless stayed by the Election Officer or the Election Appeals Master.
SO ORDERED.